IN THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

SAMUEL BISHOP, §
§ No. 512, 2016
Defendant BeloW- §
Appellant, §
§
V. § Court Below: Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ Cr. ID 86013220DI
Plaintiff Below- §
Appellee. §

Submitted: December 1, 2016
Decided: December 7, 2016

ORDER

This 7th day of December 2016, it appears to the Court that, on November 16,

2016, the Chief Deputy Court Clerk issued a notice to the appellant to show cause
Why this appeal should not be dismissed for his failure to respond to the Court’s
directive issued on October 19, 2016. The appellant failed to respond to the notice

to show cause Within the required ten-day period; therefore, dismissal of this action

is deemed to be unopposed.

NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the appeal is DISMISSED.

BY THE COURT:

/s/ Rana'v l Hollana’
Justice